NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 16-1369 & 16-3259
                                      ___________

                     NEW YORK LIFE INSURANCE COMPANY

                                             v.

                   REBECCA LEGAULT; FRANCESCO PAPALEO;
                     ALFRED W. RICCO a/k/a SHARON PAIGE

                             Sharon Paige a/k/a Alfred Ricco,
                                                       Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:15-cv-00736)
                      District Judge: Honorable C. Darnell Jones, II
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 1, 2017
              Before: RESTREPO, SCIRICA and FISHER, Circuit Judges

                              (Opinion filed: March 2, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       New York Life Insurance Company (“New York Life”) filed an interpleader

complaint to request that the District Court determine the rightful beneficiary of two

annuities it had issued to Marvin Samuels, M.D., who died in 2014. New York Life

named three putative beneficiaries: Samuels’ niece, Rebecca Legault; his former

domestic partner, Francesco Papaleo; and his friend, Sharon Paige, a.k.a. Alfred Ricco.

After Paige filed an answer to the complaint, Legault filed a motion for judgment on the

pleadings. The District Court granted the motion insofar as Paige was dismissed from the

case and barred from asserting any claim to the annuities or any claim against Legault

relating to the annuities. Paige twice sought reconsideration of the decision without

success. Subsequently, Legault and Papaleo reached a settlement, and the District Court

ordered the distribution of funds to them.1 Paige appeals.2

       We have jurisdiction over this appeal under 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s ruling on the motion for judgment on the

pleadings. See Leamer v. Fauver, 288 F.3d 532, 535 (3d Cir. 2002). We review an order

denying reconsideration for abuse of discretion. See Max’s Seafood Café ex rel Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).


1
  On Paige’s motion, the distribution of the funds has been stayed until the resolution of
this matter on appeal.
2
  Paige twice filed a notice of appeal, once after the orders denying reconsideration of the
initial decision dismissing her from the action (opening C.A. No. 16-1369), and once
after the final order directing the payment of funds to Legault and Papaleo (opening C.A.
No. 16-3259). Initially, we dismissed C.A. No. 16-1369 for an apparent want of
jurisdiction, but we later vacated that order and consolidated the two appeals.
                                               2
      The District Court properly granted Legault’s motion for judgment on the

pleadings against Paige. As the District Court stated, there was no dispute that Legault

was the last named beneficiary of both annuities. And, as the District Court explained,

there was no dispute about whether Samuels made every reasonable effort to change the

beneficiary from Legault to Paige. See Alkhafaji v. TIAA-CREF Individual &

Institutional Servs., LLC, 69 A.3d 219, 222 (Pa. 2013) (explaining that, under

Pennsylvania law, a beneficiary change can be made either by strictly complying with

policy terms or by making “every reasonable effort to comply with the notice

requirements of the policy”).

      Furthermore, on appeal, Paige does not argue that Samuels named her as a

beneficiary; instead, she disavows any argument that she or Samuels caused or sought to

remove Legault as the beneficiary. See, e.g., Reply Brief at 8. Her arguments for relief

center on how New York Life should have treated information about Samuels’ granting

her power-of-attorney and on how New York Life should have given her access to the

funds on the day before Samuels’ death for Samuels’ medical care and personal and legal

needs. Those arguments do not undermine the District Court’s conclusion. Likewise,

Paige’s claim that the judgment against her deprived her of pursuing a compulsory

counterclaim against New York Life is not a reason to vacate the judgment. Paige did

not include any counterclaim in her answer to New York Life’s interpleader complaint.

      The District Court also properly denied reconsideration. Reconsideration is

warranted under limited circumstances, such as when a litigant shows “(1) an intervening
                                            3
change in the controlling law; (2) the availability of new evidence that was not available

when the court [ruled]; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice.” Max’s Seafood Cafe by Lou-Ann, Inc., 176 F.3d at 677 (citation

omitted). As the District Court explained, the evidence that Paige presented in her first

motion for reconsideration could not be properly considered as new, but even if it were so

considered, it did not support reconsideration. See Manufacturers Life Ins. Co. v.

Dougherty, 986 F. Supp. 928, 931 (E.D. Pa. 1997) (citing Garland v. Craven, 41 A.2d
140 (Pa. 1945), for the proposition that a “mere declaration of intent” is insufficient to

effect a beneficiary change). As the District Court noted in regards to the second motion

for reconsideration, Paige was essentially attempting to get the proverbial “second bite of

the apple.” Also, we note that in that motion for reconsideration, as in this appeal, Paige

stated that she did not assert to be a beneficiary.

       For these reasons, we will affirm the District Court’s judgment.




                                               4